DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Demma et al. (Demma) (US 6,570,377) or, in the alternative, under 35 U.S.C. 103 as obvious over Demma et al. (Demma) (US 6,570,377).
As to Claims 1, 8, and 15,
Demma discloses a system for sensing proximity of a target, the system comprising: a sensor (102) configured to generate a magnetic field and sense inductance (Column 1, Lines 13-27), (Column 2, Lines 30-34 / note that the coil sensor (102) will generate a magnetic field and sense inductance because a current is being applied to the coil and a direct output from the coil is being monitored), wherein the inductance is affected by the target when the target is proximate the sensor (Figure 1 / note this is a property of the system as the coil must have an inductance that is affected by the proximity of the target as the target will influence the magnetic field at the coil) ; a sensor cable (104) coupled to the sensor (Figure 1), the sensor cable being configured to provide the sensed inductance from the sensor to processing equipment (106) (Figure 1); and the processing equipment configured to receive the sensed inductance via the sensor cable or receive 
Demma determines the admittance and explains that the admittance (Y) includes a real part (conductance G) and an imaginary part (susceptance B).  Demma further discloses the determination of the conductance G and susceptance B on lines 17-22 of Column 3. Susceptance for a coil, which is used as the sensor, as 1/2ωL, where L is inductance.  As such, Demma must have determined the inductance to arrive at values for susceptance, which is used to find admittance.  As such, Demma reasonably discloses that the processing equipment is configured to determine an inductance value from the at least the sensed inductance because such an inductance must be determined to find susceptance, and estimate a parameter of a gap between the sensor and the target as a function of the inductance value and application of a nonlinear model of a relationship between the parameter and inductance because Demma explains how admittance is not linear with respect to the gap (Column 10, Lines 29-35).  While this section does not specifically address inductance, Demma discloses a substantially similar arrangement as applicant, and applicant explains that the proximity sensor inductance and the gap have a nonlinear relation (see paragraph [0035] of the published application).  As such Demma reasonably discloses the claim features.
That stated, Demma does not expressly state determining the inductance, and therefore does not expressly state the processing equipment configured to determine an inductance value from the at least the sensed inductance, and estimate a parameter of a gap between the sensor and the target as a function of the inductance value and application of a nonlinear model of a relationship between the parameter and inductance.
However, in light of the above explanation, a person of ordinary skill in the art through simply mathematical manipulation would have known that inductance could have replaced susceptance and where inductance is used instead of susceptance because susceptance B is defined to equal 1/2ωL.  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Demma to include and try using inductance instead of susceptance to therefore include the processing equipment configured to determine an inductance value from the at least the sensed inductance, and estimate a parameter of a gap between the sensor and the target as a function of the inductance value and application of a nonlinear model of a relationship between the parameter and inductance given the above disclosure and teaching of Demma in order to advantageously provide a more direct mathematical representation of the value of the coil, and because there was a recognized problem in the art of having a non-linear relationship between the gap and admittance (Column 10, Lines 29-35) and that due to non-linearity, using a convergence technique, the correct solution might not conform to the desired requirements, there were only a finite number of mathematical solutions in light of Demma in that either susceptance which includes inductance, reactance which includes inductance, or simply inductance can be used to correlate to one solution using a warp domain or matrices approach (see Columns 9 and 10), a person of ordinary skill in the art would have had a reasonable expectation of success because Demma already demonstrates the 
As to Claims 2, 9, and 16,
Demma discloses the sensor is further configured to sense resistance in association with sensing the induction / the signal is further associated with sensing resistance (Column 3, Lines 17-22 / note that the coil of Demma is substantially similar to applicant, and that output of the coil must include a value indicative of both inductance and resistance), the sensor cable is further configured to provide the sensed resistance to the processing equipment (Figure 1), and the processing equipment is further configured to determine a resistance/conductance value from at least the sensed resistance / determining a resistance/conductance value from the signal  (Column 3, Lines 17-22),, wherein estimating the parameter further comprises applying a nonlinear model of a relationship between the parameter and conductance (Column 9, Lines 19-67), (Column 10, Lines 1-44 / note the nonlinear model is for example the assumptions and  matrix stored in the database as explained for example on lines 19-54, the it is further explained how admittance / conductance, and thus the assumptions/matrices, are nonlinear as explained on lines 55-67 of Column 9).



Demma discloses the use of conductance instead of resistance, but similar to what was explained with regard to the rejection of claim 1, conductance is merely the inverse of resistance, and a determination and use of conductance is essentially identical to the determination and use of resistance as they are merely inverse of each other.  As such, Demma reasonably discloses the above claim features.
That stated, Demma does not expressly disclose the use of resistance in the claimed manner, and therefore does not expressly disclose the sensor is further configured to sense resistance in association with sensing the induction, the sensor cable is further configured to provide the sensed resistance to the processing equipment, and the processing equipment is further configured to determine a resistance value from at least the sensed resistance, wherein estimating the parameter further comprises applying a nonlinear model of a relationship between the parameter and resistance, the signal is further associated with sensing resistance; determining a resistance value from the signal.
However, in light of the above explanation, a person of ordinary skill in the art through simply mathematical manipulation would have known that resistance could have replaced conductance and where resistance is used instead of conductance because resistance and conductance are merely inverses of each other.  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Demma to include and try using resistance instead of conductance to therefore include the sensor is further configured to sense resistance in association with sensing the induction, the sensor cable is further configured to provide the sensed resistance to the processing equipment, and the processing equipment is further configured to determine a resistance value from at least the sensed resistance, wherein estimating the parameter further comprises applying a nonlinear model of a relationship between 
As to Claims 3, 10, and 17,
Demma discloses the processing equipment is further configured to use the resistance value to correct for variation in sensor temperature when estimating the parameter, using the resistance value to correct for variation in temperature near the sensing when estimating the parameter. (Column 3, Lines 10-52 / note the conductance/admittance is used to account for 
As to Claims 4, 11, and 18,
Demma discloses the processing equipment is further configured to use models of influence of cable length of the sensor cable on inductance (admittance /susceptance) and resistance (conductance) of the sensor to determine corrections for cable length variation (Column 7, Lines 28-55 / especially note lines 45-50 where the cable length assumptions (models) are used), wherein cable length is a length of a cable that provides the sensed resistance/conductance and inductance/susceptance for processing (Column 7, Lines 28-55 / especially note lines 45-50 where the cable length assumptions (models) are used), (Figure 1).
As to Claims 5 and 12,
Demma discloses the processing equipment is further configured to correct the susceptance/inductance and conductance/resistance values for at least one of temperature and cable length variation (Column 9, Lines 55-66), (Column 10, Lines 21-44).
As to Claims 6 and 13,
Demma discloses estimating the parameter further includes using the corrected susceptance/inductance and conductance/resistance values (Column 9, Lines 55-66 / note that as the iterations are performed, each value for susceptance/inductance and conductance/resistance becomes more and more accurate, and thus corrected, which is then used to find the gap).
As to Claims 7, 14, and 20,
Demma discloses estimating the parameter further includes outputting a binary indication whether the parameter is acceptable or unacceptable (Abstract / note that like applicant, Demma determines when an accuracy threshold has been met, and this value is output to memory (118).  
As to Claim 19,
Demma discloses correcting the susceptance/inductance and conductance/resistance values for at least one of temperature and cable length variation (Column 9, Lines 55-66), (Column 10, Lines 21-44).; and estimating the parameter further includes using the corrected susceptance/inductance and conductance/resistance values  (Column 9, Lines 55-66 / note that as the iterations are performed, each value for susceptance/inductance and conductance/resistance becomes more and more accurate, and thus corrected, which is then used to find the gap).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2020/0373923 to Walsh et al. which discloses an inductance coil proximity sensor with a processing device, 2) US 5,446,379 to Machi which discloses an inductance coil sensing system that explains that the inductance is non-linear relative to a chance in distance, and 3) US 2006/0171091 to Seale et al. which discloses a magnetic coil detection system with a magnetic gap and position indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858